     Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 1 of 7




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar No. 14853
3    BIANCA R. PUCCI
     LISA C. CARTIER GIROUX
     Nevada Bar No. 14040
4    Assistant United States Attorneys
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Bianca.Pucci@usdoj.gov
     Lisa.Cartier-Giroux@usdoj.gov
7    Attorneys for the United States

8                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,
                                                           Case No.: 2:21-cr-00026-GMN-BNW
10
                      Plaintiff,                           Government’s Emergency Motion for
11                                                         Order Compelling Testimony Under
         v.                                                Immunity
12   GEORGE WASHINGTON SIMS, III,

13                    Defendant.

14
            The United States of America, by and through the undersigned, respectfully moves for
15
     an Order to the provisions of 18 U.S.C. § 6001, et seq., compelling the material witness
16
     Sharlotte Holly to give testimony and provide other information at a Rule 15 deposition and at
17
     trial regarding the investigation into sex trafficking by George Washington Sims, III.
18
            1.      Pursuant to The Organized Crime Control Act of 1970, as codified in
19
     18 U.S.C. § 6001, et. seq., the United States, with the approval of the designated Deputy
20
     Assistant Attorney General, may move this Court for an Order compelling the testimony of a
21
     witness who has refused, or will refuse, to testify on the basis of her privilege against self-
22
     incrimination.
23

24
                                                       1
     Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 2 of 7




1           2.     No testimony or other information compelled under such an order (or any

2    information directly or indirectly derived from such testimony or other information) may be

3    used against this witness in any criminal case, except the prosecution for perjury, giving false

4    statement, or otherwise to comply with the Order.

5           3.     Ms. Holly has been subpoenaed to testify at the trial of George Washington

6    Sims, III. She is currently in custody and has requested that her testimony be secured by a

7    Rule 15 deposition. Ms. Holly has indicated her intent to invoke her right against self-

8    incrimination under the Fifth Amendment and refuse to testify.

9           4.     On August 21, 2021, Acting Deputy Assistant Attorney General Amanda N.

10   Liskamm approved and authorized the United States Attorney’s request for immunity for Ms.

11   Holly, it being the judgement of the United States that the testimony from Ms. Holly may be

12   necessary to the public interest. Acting Deputy Assistant Attorney General Liskamm’s letter is

13   appended hereto as Exhibit 1. The United States represents that Acting Deputy Assistant

14   Attorney General Liskamm was designated by the Attorney General of the United States,

15   pursuant to the Organized Crime Control Act of 1970, to approve such requests for

16   compulsion orders.

17
            DATED this 25th day of August, 2021.
18
                                                          Respectfully submitted,
19
                                                          CHRISTOPHER CHIOU
20                                                        Acting United States Attorney

21                                                        /s/ Bianca R. Pucci
                                                          _____________________________
22                                                        BIANCA R. PUCCI
                                                          LISA C. CARTIER-GIROUX
23                                                        Assistant United States Attorneys
                                                          Attorneys for the United States
24
                                                      2
     Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 3 of 7




1
                                 GOVERNMENT’S EXHIBIT LIST
2
        •   Letter from Acting Deputy Assistant Attorney General
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                  3
     Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 4 of 7




1

2

3

4                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
5
     UNITED STATES OF AMERICA,
6                                                      Case No.: 2:21-cr-00026-GMN-BNW
                    Plaintiff,                         Order
7
            v.
8

9    GEORGE WASHINGTON SIMS, III,

10                  Defendant.

11
            This matter coming on the United States’ Motion for an Order compelling testimony
12
     under a grant of immunity, the premises therein having been considered, and good cause
13
     showing, the Court finds that Sharlotte Holly has refused, or will refuse, to testify or provide
14
     other information on the basis of her privilege against self-incrimination; and that pursuant to
15
     The Organized Crime Control Act of 1970, Acting Deputy Assistant Attorney General
16
     Amanda N. Liskamm has approved the United States Attorney’s request for immunity, it
17
     being the judgment of the United States that the testimony from Sharlotte Holly may be
18
     necessary to the public interest.
19
            THEREFORE, IT IS HEREBY ORDERED THAT: In accordance with the Organized
20
     Crime Control Act of 1970, 18 U.S.C. § 6001 et seq., Sharlotte Holly shall give testimony or
21
     provide other information before the grand jury, and any other related proceedings, and that
22
     no testimony or other information given by Sharlotte Holly pursuant to this Order or any
23
     information directly or indirectly derived from such testimony or other information, may be
24
                                                      4
     Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 5 of 7




1    used against her in any criminal case, except a prosecution for perjury, giving a false

2    statement, or otherwise failing to comply with the Order.

3                 1 day of September, 2021
     DATED this _____
4
                                                         ____________________________________
                                                         Gloria M. Navarro, District Judge
5
                                                         UNITED STATES DISTRICT COURT
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     5
Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 6 of 7




                   EXHIBIT 1
      Case 2:21-cr-00026-GMN-BNW Document 138 Filed 09/01/21 Page 7 of 7


                                                     U.S. Department of Justice

                                                     Criminal Division


Office of the Assistant Attorney General             Washington, D.C. 20530



                                                                AU6   1 2021
Mr. Christopher Chiou
Acting United States Attorney
District of Nevada
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, NV 89101

Attention:       Bianca R. Pucci
                 Assistant United States Attorney

        Re:      United States v. George Washington Sims, III

Dear Mr. Chiou:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Nevada for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Sharlotte Holly to
give testimony or provide other information in the above matter and in any further proceedings
resulting therefrom or ancillary thereto, provided that she refuses to testify or provide
information on the basis of the privilege against self-incrimination.

                                                     Sincerel



                                                    Amanda N. Liskamm
                                                    Acting Deputy Assistant Attorney General
